Title: From George Washington to Joseph Webb, Jr., 24 June 1782
From: Washington, George
To: Webb, Joseph, Jr.


                  
                     Dear Sir,
                      24th June 1782
                  
                  The Boots which came to me through your Brother Colo. Webb,
                     & which I now return by Colo. Trumbell, is too small
                     for me. they are so tight in the Calf that I can scarce get them on, &
                     are, I believe, too large in the small part of the leg.
                  Inclosed is a measure by which I should be glad to have a neat,
                     & thin pair of draw boots (of Horse Leather) made. The sooner they
                     could be sent to me, the better pleased I should be, as I am in immediate want.
                  The measure is taken very exact, & if understood
                     & made by it, must fit me. Not knowing how much they can be made to
                     draw, I have given the size of the small part of the Leg, altho’ I do not
                     conceive it to be very necessary—Turned down Tops
                     (like those sent) I should prefer—Be so good as to present my best respects,
                     in which Mrs Washington joins, to your Lady. and believe me to be Dr Sir Yr
                     Most Obedt Hble Servt
                  
                     Go: Washington
                     
                  
               